                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION

CALE MARCUS STRICKLAND,           §
     Plaintiff,                   §
                                  §
vs.                               §                CIVIL ACTION NO. 7:18-02432-MGL
                                  §
WGCL CBS ATLANTA; and LYLE BANKS, §
    Defendants.                   §


            ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND DISMISSING THE CASE WITHOUT PREJUDICE
       This case was filed as a defamation action. Plaintiff is proceeding pro se. The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting the case be dismissed without prejudice. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on October 3, 2018, ECF No. 12, but Plaintiff

failed to file any objections to the Report. “[I]n the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee's note). Moreover, a failure to object waives appellate review.          Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court the case is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       Signed this 11th day of December, 2018, in Columbia, South Carolina.




                                                         s/ Mary Geiger Lewis
                                                         MARY GEIGER LEWIS
                                                         UNITED STATES DISTRICT JUDGE




                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from

the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
